Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
SEQ ID NOs: 1-31.
SEQ ID NOs: 32-62 and 104-140.
SEQ ID NOs: 63-69.
SEQ ID NOs: 70-76.
	Approaches drawn to increasing expression or function of a target gene and approaches drawn to decreasing expression or function of a target gene.  
Applicant is required, in reply to this action, to elect a single polynucleotide sequence corresponding to a target gene, a corresponding polypeptide sequence, and a corresponding polynucleotide sequence encoding a mRNA molecule for suppressing the expression of the target gene to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
In order to be fully compliant to this election requirement applicant must elect one of each of the following categories elect a single polynucleotide sequence corresponding to a target gene, a corresponding polypeptide sequence, and a corresponding polynucleotide sequence encoding a mRNA molecule for suppressing the expression of the target gene.  Additionally, the applicant must choose one of the following, approaches drawn to increasing expression or function of the target nucleotide and approaches drawn to decreasing expression or function of a target nucleotide.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
SEQ ID NOs: 1-31 lack unity of invention because the groups do not share the same or corresponding technical feature.  The species are simply polynucleotide sequences which align to a variety of different sequences in multiple species. 
SEQ ID NOs: 32-62 and 104-140 lack unity of invention because the groups do not share the same or corresponding technical feature.  These species are simply polypeptide sequences which align to a variety of different sequences in multiple species. 
SEQ ID NOs 63-69 and 70-76 lack unity of invention because the groups do not share the same or corresponding technical feature.  These species are simply polynucleotide and polypeptide sequences which relate to sequences for the suppression of an endogenous gene.
Approaches drawn to increasing expression or function of a target gene and approaches drawn to decreasing expression or function of a target gene lack unity of invention because even though the inventions of these groups require the technical feature of a recombinant DNA construct for modulating expression , this technical feature is not a special technical feature as it does Feng, Efficient genome editing in plants using a CRISPR/Cas system, Cell Research, 2013.  The shared technical feature of a recombinant DNA construct for modulating expression 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        

/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663